Citation Nr: 0405893	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  99-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for residuals of a neck injury.  

In February 2002, the Board granted the veteran's motion to 
advance this case on the docket due to medical illness.  38 
C.F.R. § 20.900(c).

In a December 2002 decision, the Board addressed the issue on 
the basis of new and material evidence.  The Board found that 
new and material evidence had been presented to reopen the 
claim for service connection for residuals of a neck injury, 
and to that limited extent, the appeal was granted.  

In a decision dated January 22, 2003, the Board denied the 
veteran's claim for service connection.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's decision 
in an Order dated October 30, 2003, in accordance with an 
October 2003 Joint Motion to Vacate and Remand.  The matter 
was returned to the Board for readjudication.

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify you if further action is required on 
your part.  



REMAND

The bases identified in the October 2003 motion to vacate the 
January 2003 Board decision included: (1) that the Board, in 
conflict with the decision in Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339, 
(Fed. Cir. 2003), considered, without waiver, additional 
evidence that had not been reviewed by the agency of original 
jurisdiction; (2) that the Board failed to follow VAOPGCPREC 
16-92 and provide an adequate statement of reasons or bases 
as to why there was no prejudice to the appellant in 
addressing the question of service connection on the merits, 
when that question was not considered by the agency of 
original jurisdiction; and (3) that the Board failed to 
adequately explain compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), and the Court's guidance in Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 (2002).

In February 2004, VA  received additional evidence and 
argument from the veteran's representative, with what appears 
to be a waiver of RO review.  Among the assertions listed was 
that the veteran is entitled to a VA medical examination 
pursuant to 38 U.S.C. § 5103A, in order to determine if it is 
as likely as not that his current neck disability is related 
to his injury in service. 
 
At the outset, the Board agrees that a VA examination is 
warranted, as the record contains competent medical evidence 
that the claimant has a current disability and medical 
evidence (specifically, the new and material evidence 
identified in the Board's December 2002 decision to reopen) 
indicates that the disability may be associated with the 
claimant's active military service.  38 U.S.C.A. 
§ 5103A(d)(2)(A-C); see also 38 C.F.R. § 3.159(c)(4).  

To prevent any VA duty to notify or duty to assist 
deficiencies, such as those that contributed to the vacating 
of the January 2003 Board decision, the Board notes that the 
VCAA and implementing regulations apply in the instant case.  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  In Quartuccio v. 
Principi, supra, the Court provided guidance regarding notice 
requirements under the VCAA.  The VCAA also codified VA's 
duty to assist in 38 U.S.C.A. § 5103A, and provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  As 
noted above, the Court vacated the January 2003 Board 
decision, in part, over defects in VA's compliance with 
applicable duty to notify and duty to assist provisions.  
Accordingly, the RO should provide the veteran with complete 
VCAA notice, as required by 38 U.S.C.A. § 5103 and in 
adherence to the Quartuccio guidance, and should assist the 
veteran as necessary, pursuant to 38 U.S.C.A. § 5103A.  See 
38 C.F.R. § 3.159.

Finally, after the above noted development and thorough 
review of any additional evidence, the RO should review, de 
novo, the issue of entitlement to service connection for 
residuals of a neck injury.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all VCAA notification and 
development obligations are satisfied in 
accordance with the guidance of the Court 
in Quartuccio, supra, with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and with 
any other applicable legal precedent.  
The veteran should be advised of the VCAA 
and specifically of what is needed to 
establish his claim for service 
connection for residuals of a neck 
injury, what the evidence shows, and of 
his and VA's respective responsibilities 
in claims development.  As part of the 
notice required under the VCAA, the RO 
should specifically inform the veteran 
that it would be helpful for him to 
identify any VA or private medical 
records not already of record that may be 
relevant to his claim.  The RO should 
assist the veteran in obtaining any 
relevant treatment records.  The RO 
should also conduct any additional 
development of this case that is deemed 
necessary.  He should be afforded the 
requisite period of time to respond.

2.  Thereafter, the RO should arrange for 
the veteran to be afforded an orthopedic 
examination to ascertain whether he 
currently has a chronic neck disorder 
that is related to service.  The 
veteran's claims folder must be available 
to, and reviewed by the examiner.  The 
examiner should review the service 
medical records, records of medical 
treatment received shortly after service, 
and particularly the records of medical 
treatment (identified as new and material 
evidence in the December 2002 Board 
decision, and added to the record since 
1971) that appear to link the onset of 
neck problems to the veteran's period of 
service.  If a chronic neck disorder is 
diagnosed, the examiner should opine 
whether, it is at least as likely as not, 
that such neck disorder is a residual of 
an inservice neck injury, or is otherwise 
related to service.  The examiner should 
explain the rationale for any opinion 
given.

3.  The RO should then review any 
evidence added to the record (not 
previously considered by the RO) and  
adjudicate the claim de novo.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




